Citation Nr: 1404329	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  06-32 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for disability claimed as peripheral neuropathy of the upper extremities, to include as secondary to service-connected disabilities.

.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  

This appeal to the  Board of Veterans Appeals (Board) on appeal arose from a July 2006 rating decision in which the RO, inter alia, denied service connection for peripheral neuropathy of the upper extremities.  The Veteran timely appealed the decision.  

In September 2009, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in January 2012.  At that time, the issues before the Board involved service connection claims for hepatitis C and peripheral neuropathy of the upper extremities, both of which were remanded for additional action.  Subsequently, in a January 2013 rating action, service connection was established for hepatitis C; accordingly, that claim is no longer in appellate status.  

In correspondence dated in March 2013, the Veteran was advised of the fact that the Veterans Law Judge who conducted the 2009 hearing is no longer employed with VA, and afforded opportunity to request another hearing, if he so desired, pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2013), as that judge was no longer able to participate in the adjudication of the case.  Later in March 2013, the Veteran responded that he did not wish appear for another hearing and requested that the case be considered on the basis of the evidence of record.  

The case came before the Board again in May 2013, at which time it was remanded for additional development, which was completed, as will be discussed further below.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

As a final preliminary matter, the Board notes that a claim for higher rating for hepatitis C was raised in September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.   

2.  Peripheral neuropathy of the upper extremities was not manifested during service, and there is no probative evidence indicating that any such disability is causally or etiologically related to service.   

3.  The weight of the evidence of record is against a finding that claimed peripheral neuropathy of the upper extremities-diagnosed as carpal tunnel syndrome-was was caused or is aggravated by any service-connected disorder.


CONCLUSION OF LAW

The criteria for service connection for disability claimed as peripheral neuropathy of the upper extremities, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).    

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.   

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a May 2013 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his service connection claim.  his letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO readjudicated the claim in a Supplemental SOCs issued in December 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  On file are the Veteran's service treatment records (STRs), and VA medical records, the transcript of the 2009 Board hearing, and various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required.  

With respect to the 2009 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions before the Veterans Law Judge (VLJ) who presided over that hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the 2009 hearing, the Veterans Law Judge identified the issue on appeal.  In addition, information was solicited regarding the Veteran's condition and why he believed his disability to be service-related.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  While the VLJ who conducted that hearing did not explicitly suggest the submission of additional evidence, the claim has been subsequently remanded twice for additional evidentiary development, to ensure a complete record upon which to adjudicate the claim.  Further in 2013, the Veteran was given a second opportunity to present Board hearing testimony and elected not to do so.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the service connection claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ conducting that hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Pursuant to a Board Remand of May 2013, addendum VA examination/opinions were ordered.  The record reflects that a VA examination with the requested opinions was provided in August 2013, with an addendum following in September 2013, based on subsequent test results.  A comprehensive medical opinion was also provided in November 2013.  The evidence on file adequately addresses the matters related to the claim on appeal, and neither the Veteran nor his representative has maintained that any examination report on file or opinion provided is inadequate for purposes of adjudicating the claim on appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  In addition, it appears that there has been substantial compliance with both the January 2012 and May 2013 Board remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking service connection for peripheral neuropathy of the upper extremities, primarily claimed as secondary to hepatitis C, by virtue of causation or aggravation.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Service connection on a secondary basis requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case service connection was established for hepatitis C in a January 2013 rating action, effective from May 2004.  The grant was largely based on a VA medical opinion provided in February 2012 to the effect that the condition was at least as likely as not incurred in or caused by the claimed in service injury event or illness based on a notation in the service treatment records on the discharge physical of "hepatitis Korea."  The examiner observed that hepatitis C was diagnosed in 1991, and opined that the most likely time of onset of the Hepatitis C was during military service in the 1970's.  

An entry dated September 28, 2005 includes an impression of possible peripheral neuropathy, related to hepatitis C, alcohol or drug abuse.  An October 2005 entry indicated that the Veteran was a commercial truck loader until 1999 when he was involved in a work-related injury.  The Veteran reported having cramping in his hands prior to this accident from working.  He stated that he could not remember the progression of his symptoms post his accident, but mentioned that they had gotten worse.  The Veteran stated that he had constant pain in the hands with a superimposed sharp pain that is intermittent, which he believed was related to moving his wrist.  He also mentioned having a pulling sensation with any movement in his hands.  Bilateral median nerve conduction studies (sensory and motor) showed prolonged sensory distal latency with small amplitude while the only abnormality on motor study with mild prolongation on right distal latency, consistent with moderate carpel tunnel on right with mild severity on left.  Accordingly, the record contains a diagnosis of carpal tunnel syndrome, representing the claimed peripheral neurological disorder of the upper extremities.   

Based on the aforementioned information, the Board remanded the case in May 2013, to clarify the nature of the Veteran's disability and address its etiology.  

A VA peripheral nerves examination was conducted in August 2013, and the claims file was reviewed.  Physical examination revealed that Tinel's sign was negative.  On sharp and dull sensations of pin, the Veteran reported that he did not feel anything on both arms including upper and lower arms and fingertips.  The examiner referenced a January 2013 cervical spine radiograph's impression of straightening of normal lordotic curvature suggesting muscle spasm/position, and mild C5-6 DDD with narrowing, anterior & posterior osteophytes, no change since 9/5/2012.  Also noted were August 2010 cervical spine radiographic impressions of degenerative change seen at C5-C6.  The examiner observed that the Veteran admitted to feelings of vibration to metacarpals, but could perform passive range of motion to all extremities but he had pain and slight decrease in muscle strength, with no loss of muscle tone, or bulk noted.  The examiner opined that all of Veteran's complaints were subjective and due to radiculopathy from cervical neck and thoracolumbar region, not peripheral nerve dysfunction.

In September 2013, an addendum was provided based on results of EMG studies of September 12 and 18, 2013.  A summary of the findings revealed: 1) right peroneal motor studies revealed borderline slowed velocity with normal
amplitude and latency; 2) left peroneal motor studies revealed decreased amplitude, mildly slowed velocity, and normal latency; and 3) bilateral sural sensory responds non obtainable.  The impression was an abnormal study and it was observed that the findings obtained were suggestive of a sensorimotor, peripheral polyneuropathy that is consistent with long standing diabetes.  The resident physician opined that it was less likely as not that the Veteran's peripheral polyneuropathy was caused or related to hepatitis C, and concluded that it was related to diabetes.  

In November 2013, an additional VA medical opinion was provided for the record to the effect that the Veteran's claimed peripheral neuropathy was less likely than not (less than 50 percent probability) proximately due to or the result of service connected hepatitis C.  Initially, the examiner summarized and used as a portion of the rationale findings made upon VA peripheral nerve examination of August 2013, indicating agreement with the opinion of the August 2013 VA examiner.  
 
The opinion also referenced a July 2010 VA liver, gall bladder and pancreas examination which provided additional diagnoses, to included obesity, past polysubstance abuse (cocaine), hypertension, diabetes mellitus, type II and gastroesophageal reflux disorder, residuals from gunshot wound to the face and surgical reconstruction.  It was observed that current medical literature supported upper extremity peripheral neuropathy, to include diabetic peripheral polyneuropathies (distal sensory or sensorimotor polyneuropathy, small-fiber neuropathy, autonomic neuropathy, large-fiber sensory and combinations polyradiculoneuropathy and diabetic neuropathic cachexia) and that therefore, it was as least as likely as not that there is a nexus between the Veteran's claimed bilateral upper extremity peripheral neuropathy, to his acquired diabetes and obesity.

The physician also pointed out that service connection was established for hepatitis C in a January 2013 rating action and that the Veteran was diagnosed with hepatitis C in early 1990.  A summary of evidence indicated that the Veteran has a diagnosis of chronic hepatitis C with abnormal laboratory values but very mild clinical symptoms related to liver dysfunction.  It was noted that although the current medical literature indicated a nexus between Hepatitis C and peripheral neuropathy, the relationship was a direct consequence of acute and chronic liver disease.   It was explained that the neuropathic syndromes associated with liver diseases include (1) cryoglobulinemic neuropathy linked to hepatitis C virus infection, (2) vitamin E deficiency in chronic cholestatic liver disease, and (3) neuropathies associated with end-stage liver disease and primary biliary cirrhosis, and noted that polyneuropathy was not disabling and often remained clinically unapparent.  The examiner concluded that it was less likely than not that the Veteran's claimed peripheral neuropathy of the upper extremity, to include carpal tunnel, was secondary to his diagnosed hepatitis C; and that it was less likely than not that the Veteran's claimed peripheral neuropathy of the upper extremity was aggravated beyond its natural and normal aging process by his hepatitis C.

In closing, the physician again referenced the August 2013 VA peripheral neuropathy examination which provided a diagnosis of carpal tunnel syndrome.  It was explained that carpal tunnel syndrome is caused by entrapment (compression and/or tethering-stretching) of the median nerve within the carpal tunnel at the level of the wrist and hand, and is characterized by pain, weakness, numbness, and/or paresthesia in the parts of the hand supplied by the median nerve (i.e., thumb, index, middle, and radial part of index finger and thenar muscles).  The physician concluded that since carpel tunnel syndrome is a localized entrapment of the medial nerve, it is less likely than not that there is a nexus to the systemic complications of Hepatitis C.  It was further noted that there is no medical based, scientific evidence in the current medical literature to support a nexus between Hepatitis C and carpal tunnel syndrome.  

The questions here at issue are whether the currently claimed condition was incurred during or as a result of the Veteran's active military service, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.   

Initially, the Veteran claimed that his peripheral neuropathy of the upper extremities was attributable to a cold injury or fall sustained during service.  The STRs are silent for any indication of injury, treatment or diagnosis of a neurological nature relating to the upper extremities, and it appears that the earliest clinical indication of neurological impairment of the upper extremities wad in 2005.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Both of the previously mentioned facts tend to weigh against the claim on the theory of direct service incurrence.  Moreover, as peripheral neuropathy-or, more specifically, carpal tunnel syndrome-is not considered to be a chronic disease under38 C.F.R. §  3.309(a), the Veteran's lay statements regarding chronicity and continuity of symptomatology, alone, cannot serve to support the claim (see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), and here, there is no medical evidence or opinion whatsoever to support a finding that there exists a medical nexus between the current disability7 and service.
More recently, the Veteran has primarily maintained that his claimed peripheral neuropathy is secondary, by virtue of causation or aggravation, to service-connected hepatitis C.  

In this case, the file contains 3 VA opinions (August, September and November 2013) indicating that it was less likely than not that the claimed peripheral neuropathy was secondary, by virtue of causation or aggravation, to service-connected hepatitis C, and more likely due to a nonservice-connected cause to include diabetes and/or disorder of the spine.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The comprehensive reasons supporting those opinions are detailed above and reflect review of the lay and clinical history of both the claimed conditions and the service-connected condition, the treatment and progression of both, and review of medical literature.  Therefore, Board finds no adequate basis to reject any of the competent medical opinions provided by VA for the record based on a lack of credibility or probative value, and finds the opinions to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). ).  In addition, the Veteran has not provided or even identified any competent evidence to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In fact, the only medical evidence that tends to support the claim is the single VA medical report, dated in September 28, 2005, which reflects an impression of possible peripheral neuropathy, related to hepatitis C, alcohol or drug abuse.  Medical evidence that is speculative, general, or inconclusive in nature, such as the comment reflected in the 2005 VA record, does not provide persuasive support for a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, subsequent additional examinations and testing were undertaken to confirm the diagnosis and to identify the most likely etiology of the disability, as described above.  As indicated, such evidence, which has been accorded significant probative value, weighs against the claim.  

Furthermore, as for the Veteran's own assertions as to diagnosis and medical nexus, the Board does not question the sincerity of the Veteran's beliefs as to the nature and etiology of the disability current under consideration.  However, on these points, the Veteran's assertions, alone, provide no persuasive support for the claim.  

Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of claimed peripheral neuropathy in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for disability claimed as peripheral neuropathy of the upper extremities, to include on a secondary basis, and that, therefore, the claim must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).Gilbert, supra.


ORDER

Service connection for disability claimed as peripheral neuropathy of the upper extremities, to include on a secondary basis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


